708 N.W.2d 438 (2006)
474 Mich. 1056
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kurt Alan BURKHARDT, Defendant-Appellant.
Docket No. 129886, COA No. 255396.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the September 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the St. Joseph Circuit Court for resentencing because she believes the circuit court lacked authority to impose the judgment of sentence that orders restitution in the amount of $1,540 to pay for a home security system and related costs. A home security system in this case does not constitute actual medical service or a device relating to psychological care, as required by MCL 769.1a(4)(a) and MCL 780.766(4)(a).